Matter of Lee v New York City Hous. Auth. (2016 NY Slip Op 02652)





Matter of Lee v New York City Hous. Auth.


2016 NY Slip Op 02652


Decided on April 6, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 6, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
SHERI S. ROMAN
HECTOR D. LASALLE
BETSY BARROS, JJ.


2014-11125	DECISION, ORDER & JUDGMENT
 (Index No. 19728/13)

[*1]In the Matter of Tanya R. Lee, also known as Tanya Brooks, appellant, 
vNew York City Housing Authority, respondent.


Tanya R. Lee, also known as Tanya Brooks, Brooklyn, NY, appellant pro se.
David I. Farber, New York, NY (Corina L. Leske and Hanh H. Le of counsel), for respondent.

In a proceeding pursuant to CPLR article 78 to review a determination of the New York City Housing Authority dated September 18, 2013, adopting the recommendation of a hearing officer, also dated September 18, 2013, made after a hearing, finding that the petitioner was ineligible to continue her occupancy of an apartment in a public housing development on the ground of, inter alia, nondesirability, the appeal is from a judgment of the Supreme Court, Kings County (Edwards, J.), dated June 27, 2014, which denied the petition and dismissed the proceeding.
ORDERED that the appeal is dismissed, without costs or disbursements, and the judgment is vacated; and it is further,
ADJUDGED that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
Since a question of substantial evidence is raised, the proceeding should have been transferred to this Court pursuant to CPLR 7804(g). However, this Court will treat the matter as one initially transferred here and will review the administrative determination on that basis (see Matter of Clendon v New York City Hous. Auth., 33 AD3d 913; Matter of Brown v New York City Hous. Auth., 27 AD3d 733).
The determination that the petitioner engaged in "drug-related criminal activity" in violation of the terms of her tenancy was supported by substantial evidence (see Matter of Mack v NYCHA Red Hook W.	` Houses, 127 AD3d 1198; Matter of Bond v Howard Houses [NYCHA], 89 AD3d 730).
The petitioner's remaining contentions are either without merit or improperly raised for the first time in this proceeding.
HALL, J.P., ROMAN, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court